EX-99 2 n-sar77i.htm TERMS OF NEW OR AMENDED SECURITIES N-SAR Item 77.I. Terms of New or Amended Securities At a meeting held on July 15, 2008, the Board of Directors of Advantage Funds, Inc. (the Fund) approved a proposal to modify the eligibility requirements of Dreyfus Premier Future Leaders Funds, Dreyfus Premier International Value Funds, Dreyfus Premier Midcap Value Funds, Dreyfus Premier Select Midcap Growth Funds, Dreyfus Premier Strategic Value Funds, Dreyfus Premier Structured Large Cap Value Funds, Dreyfus Premier Structured Midcap Funds and Dreyfus Premier Technology Growth Funds (the Funds) Class I shares. These changes, with respect to the Funds, were reflected in a 497e to the Funds Registration Statement on Form N-1A, filed with the Securities and Exchange Commission on July 28, 2008.
